SIMPSON, J.
The petition in this case Avas filed by the tOAvn of Russellville, the appellee, for a Avrit of mandamus to compel the court of county revenue, appellant, to pa.y over to said petitioner its legal share of the amount collected under a special levy for roads and bridges. It appears, from the petition and the admission of the parties, that a special levy Avas made, under section 215 of the Constitution, of 1901, for roads and bridges, by the court of county revenue; and it is a part of this fund which it is sought to have paid over to the tOAvn of Russellville, under the act of 1909 (Acts 1909, p. 304).
This court has previously fully considered this matter, and has held that where the levy is a special one, under said section of the Constitution, the Legislature is Avithout authority to have a portion of the money realized from said tax paid over to municipal authorities. *611—Board of Revenue of Jefferson County v. State ex rel. City of Birmingham, 172 Ala. 138, 54 South. 757; Commissioners of Pike County v. City of Troy, 173 Ala. 442, 56 South. 131.
There is no intimation in the record that this ivas not a special levy under said section of the Constitution, but only an apportionment of a part of the general levy of 50 cents on the $100, levied for general county purposes, as in the Birmingham Case, supra. It results that the court erred in granting the writ in this case.
The judgment of the court is reversed, and a judgment Avill be here rendered, dismissing the petition.
Reversed and rendered.
Doavdell, C. J., and Anderson, Sayre, and Somerville, JJ., concur. McClellan and Mayfield, JJ., not sitting.